DETAILED ACTION
This action is responsive to the response filed on 02/24/2022. Claims 1-21 are pending in the case. Claims 1, 9 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.

Claim Interpretation
Lines 16-19 of Claim 9 are shown to be amended as, “regenerating a second portion of the interactive page based on the plurality of probability distributions a second set of items that have not been displayed during the viewing session; and”. Examiner notes that the corresponding limitation in previously presented version of the claim recited, “regenerating a second portion of the interactive page that includes the second set of items based on the selection likelihoods; and”. Examiner notes that Claim 9 did not previously contain a limitation of “wherein the second portion of the interactive page includes the second set of items”. For examination purposes, Examiner assumes the limitation to be amended as presented and recite, “regenerating a second portion of the interactive page based on the plurality of probability distributions, wherein the second portion of the interactive page includes a second set of items that have not been displayed during the viewing session; and”.

The status of Claim 15 is indicated as “Previously Presented”. However, amendments have been made to claim 15. For examination purposes, Examiner will treat Claim 15 as “Currently Amended” with the indicated amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is dependent upon Claim 1 and recites the limitation "wherein the second set of items includes a first item and a second item, the first probability distribution is further computed based on one or more model parameters that include a first item probability distribution for the first item over a set of interests and a second item probability distribution for the second item over the set of interests," (emphasis added) in lines 1-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim as Claim 1 previously recites “a set of interests” and “the set of interests”. For examination purposes, Examiner assumes the limitation of Claim 2 to recite, “wherein the second set of items includes a first item and a second item, the first probability distribution is further computed based on one or more model parameters that include a first item probability distribution for the first item over the set of interests and a second item probability distribution for the second item over the set of interests”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 13-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (US 20140208268 A1, cited in previous Office Action), .

Regarding Claim 1, Jimenez teaches:
A computer-implemented method, comprising: displaying a first portion of an interactive page during a viewing session, (The group-based sorting component 110 then presents the generated interface to the user [0063])
wherein the first portion of the interactive page includes a first set of items; (The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values. [0063])
computing a plurality of probability distributions over a set of interests, wherein computing the plurality of probability distributions comprises: (the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063]  the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned. The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values [0065] determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content 
computing a first probability distribution over the set of interests based on data associated with one or more operations performed by a first user within the interactive page during the viewing session, and (the group-based sorting component 110 monitors selections by the user within the presented interface (block 520). Upon detecting a selection of a content item within the interface, the group-based sorting component 110 updates the browsing history data for the user... the group-based sorting component 110 also determines whether the user's preference group assignment is still appropriate, after the user's content item selection [0064], the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned. [0065] determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item… by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067])
computing a second probability distribution over the set of interests based on data that is not associated with operations performed by the first user during the viewing session; (the group-based sorting component 110 could use the user's historical 
regenerating a second portion of the interactive page based on the plurality of probability distributions, (generates an updated user interface for the user, based on the updated group assignment and browsing history for the user (block 540). For example, the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned. The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values [0065], determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item… by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the 
wherein the second portion of the interactive page includes a second set of items… (the user repeatedly selects content items from categories that do not match up with the first preference group's browsing patterns, the group-based sorting component 110 could re-assign the user to a second preference group that better matches the user's browsing patterns [0064] the group-based sorting component 110 may adapt the interface over time, based on the user's browsing history... assume that the user for which the interface shown in the screenshot 300 was generated begins watching a substantial number of "Top 10" content items... Additionally, assume that the correlational data for the group to which the user is assigned indicates that users in this group who enjoy content from the "Top 10" category, are also likely to be interested in 
displaying, … subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page… (The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values… the interface is generated [0065])

As shown above, Jimenez teaches wherein the second portion of the interactive page includes a second set of items; and, and Jimenez suggests:
a second set of items that have not previously been displayed during the viewing session (emphasis added) (the user repeatedly selects content items from categories that do not match up with the first preference group's browsing patterns, the group-based sorting component 110 could re-assign the user to a second preference group that better matches the user's browsing patterns [0064] e.g., FIG. 3 Genre A, Genre B and Top 10 are displayed, but Genre C and other categories are not displayed; assume that the group-based sorting component 110 has calculated predicted interest values for each of the categories of content available on the content server and with respect to a particular user, based on a preference group to which the particular user is assigned and further based on the user's personal browsing history. Additionally, assume that, in this example, the group-based sorting component 110 is configured to sort the categories within the interface in a top-to-bottom descending order, based on the respective predicted interest values for the categories [0054], the group-based 

Furthermore, Jimenez teaches that the group-based sorting component may adapt the interface over time, based on the user's browsing history and could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values and the interface is generated, which suggests, but may not explicitly disclose:
displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive (emphasis added)

Finally, Jimenez may not explicitly disclose:
displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page and at least a part of the first portion of the interactive page. (emphasis added)

displaying a first portion of an interactive page during a viewing session, wherein the first portion of the interactive page includes a first set of items; (a concept to be updated [0003], recommendations of media items that may or may not convey the new concept may be presented within the user interface [0046], e.g., see FIG. 3E, one or more of the on-screen recommendations [0035] learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections [0007] present within the user interface one or more representations of media items corresponding to the given concept category. A given media item may include one or more of an image, a video, text, audio, animations, graphics, data points, and/or other media items [0016] recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept [0018])
…
computing a first probability distribution over… [a] set of interests based on data associated with (learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections [0040] recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept [0018] updating of recommendations may be an iterative process [0021] responsive to recommendation 308 being selected, one or more off-screen 
one or more operations performed by a first user within the interactive page during the viewing session, and  (a user selection of a recommendation of a media item that does convey the new concept may be received as a positive example [0047], a recommendation of a media item that does not convey the new concept may be identified as a negative example by virtue of it not corresponding to a user selection [0048] when recommendation 308 is selected, none of the on-screen recommendations (in the portion of user interface 300 shown in FIGS. 3E and 3F that is in-view or visible 
…
regenerating a second portion of the interactive page based on the… [first probability distribution], wherein the second portion of the interactive page includes a second set of items that have not been displayed during the viewing session; and displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page and at least a part of the first portion of the interactive page. (responsive to recommendation 308 being selected, one or more off-screen recommendations (in a portion of user interface 300 not in-view or visible to the user) may be (i) removed from the off-screen user interface portion, (ii) replaced with one or more new recommendations (e.g., based on the new media items represented by the new recommendations having characteristics similar to the selected media item represented by the selected recommendation 308), (iii) reordered or moved around on the off-screen user interface portion, (iv) or affected in other ways. Thus, for example, when the user scrolls or otherwise cause the current portion of the user interface that is on-screen to change (such that the current on-screen portion includes the portion of the user interface that was previously off-screen), the user may immediately see the updated recommendations of the previously -off-screen portion without necessarily having to see one or more of the old recommendations (e.g., that may not have been relevant to the faint paint concept). [0036], [0037] and receive, as a positive example, a user selection of a recommendation of a media item... identify, as a negative example, a 

Given the suggestions of Jimenez, and that Jimenez teaches other and further embodiments of the invention may be devised without departing from the basic scope thereof (Jimenez [0070]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of items, the regenerating a second portion of the interactive page based on the plurality of probability distributions and displaying, subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page, of Jimenez, to include, wherein the second portion of the interactive page includes a second set of items that have not been displayed during the viewing session; and displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page and at least a part of the first portion of the interactive page, as taught by Rogers.

One would have been motivated to make such a modification to quickly learn the user's preferences in order to teach the system about the user's interests, perspectives, personal life, and/or other information relevant to the user. (Rogers [0005]), it does not necessarily preclude the user from seeing what has been selected, preclude the user from unselecting the selected recommendation, etc. (Rogers [0034]), to provide a user with updated recommendations such that (i) the updated recommendations provided 

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches:
wherein the second set of items includes a first item and a second item, (The group-based sorting component 110 could conduct a similar analysis for the other categories of content on the content server, and a respective predicted interest value could be calculated for each of the other categories. The group-based sorting component 110 could then render an interface for the user that includes some number of content categories, and could order these categories based on the predicted interest values calculated for each of the categories [0051] e.g., FIG. 3 Genre A, Genre B and Top 10 are displayed, but Genre C and other categories are not displayed.)
the first probability distribution is further computed based on one or more model parameters that include a first item probability distribution for the first item over a set of interests and a second item probability distribution for the second item over the set of interests, (the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the 
and regenerating the second portion of the interactive page comprises: computing a first selection likelihood based on the second probability distribution and the first item probability distribution; computing a second selection likelihood based on the second probability distribution and the second item probability distribution; and (the group-based sorting component 110 detects a user selection of a content item within the interface... the group-based sorting component 110 then determines a playback probability for the selected content item with respect to the user (block 615). Generally, the playback probability reflects an estimation by the group-based sorting component 110 of how likely the user is to select the selected content item, based on the user's historical browsing data and assigned preference group [0066], determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item... by weighting the user's selections, the group-based sorting 
if the first selection likelihood is higher than the second selection likelihood, then including the first item at a first location within the second portion of the interactive page and the second item at a second location within the second portion of the interactive page, wherein the first location is associated with a higher visibility than the second 

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches
wherein each item included in the second set of items comprises information about a video asset or (the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned [0065] media content 112 include, without limitation, video content, audio content, image content and computer gaming content [0037])
a row of information about a plurality of video assets. (See FIG. 3, categories of content items are in rows [0053],-[0055])

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches:
further comprising, prior to displaying the first portion of the interactive page: (See FIG. 5, step 510 is performed before the user interface is presented to the user in 
computing a probability distribution for the first user over the first set of items based on (See FIG. 4, the group-based sorting component 110 could determine preference data and correlational data for each of the preference groups [0062] the content server may have data characterizing previous selections made by the user within various content categories on the content server. In such cases, the content server could generate an initial interface for the user that includes content items likely to be of interest to the user, based on the user's previous selections on the content server [0022], the clustering algorithm could partition the users into groups based on each user's previous selections of content items... the clustering algorithm could partition the users into groups based on each user's previous selection of content categories [0023] The historical browsing data could include, for example, previous content items the user has watched on the content server or previous ratings the user has given for content items on the content server. More generally, it is contemplated that the historical browsing data can include any data related to the user's interactions with the content server. [0049] the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in 
the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026])
one or more model parameters and (group-based sorting component 110 [0057], prediction model [0058] the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values [0063], monitors user selections of media content in a content streaming environment…. The group-based sorting component 110 then determines a preference metric for each user, with respect to each of a plurality of categories [0059])
user data that is associated with the first user; and (the group-based sorting component 110 could calculate the preference metric based on the user's personal browsing history, including which content items the user has watched previously, which content items the user has rated previously, and how the user rated various content items across various categories [0059])


Regarding Claim 6, the rejection of Claim 5 is incorporated.
Jimenez, as modified, teaches:
further comprising, prior to initiating the viewing session, setting a probability distribution for the viewing session equal to a probability distribution for the first user. (See FIG. 5, step 510 is performed before the user interface is presented to the user in step 515, where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment 

Regarding Claim 7, the rejection of Claim 5 is incorporated.
Jimenez, as modified, teaches:
further comprising: adding the one or more operations performed by the first user to a set of training data; (The system memory 212 stores a weight learning sorting component 110 that is configured to sort a plurality of content items based on relevancy of the content items to a particular user [0043] determine when the user makes a selection from the initial interface. Upon detecting the selection, the group-based sorting component 110 could generate a weighted impact value for the selection [0045] browsing data can include any data related to the user's interactions with the content server [0049], Upon detecting a selection of a content item within the interface, the group-based sorting component 110 updates the browsing history data for the user [0064] The group-based sorting component 110 then determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item... by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 
performing one or more machine learning operations based on the set of training data to generate one or more new model parameters that are included in a new machine learning model; and generating a new interactive page based on the new machine learning model and user data that is associated with a second user. (the group-based sorting component 110 is configured to dynamically determine the number of groups to use. For example, the group-based sorting component 110 could be configured to generate a new group whenever particular conditions are met (e.g., a minimum number of users would be assigned to the group, the group is sufficiently distinct from other existing groups, etc.). Thus, in such an embodiment, the number of groups (as well as the content interests assigned to each group) may vary across different sets of users [0044] generate an updated interface for the user that includes a second plurality of selectable elements, based on the first preference group to which the user is assigned and the updated interests data for the user [0045])

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches:
wherein the first probability distribution is computed via an expectation-maximization algorithm. (adjust the interest value calculated for a particular user for a given content item, by the calculated interest value for the particular user for the content item's category (or content selection algorithm). For example, the logic could calculate 

Regarding Claim 9, Jimenez teaches:
A non-transitory computer-readable storage medium including instructions that, (a system memory and a group-based sorting component [0041])
when executed by a processor, cause the processor to perform the steps of: (a central processing unit retrieves and executes programming instructions stored in the system memory [0041])

The remaining limitations are substantially the same as steps performed in the method of  Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 10, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches
wherein the second portion of the interactive page includes a first item and a second item, (The group-based sorting component 110 could conduct a similar analysis 
and regenerating the second portion of the interactive page comprises: (the group-based sorting component 110 detects a user selection of a content item within the interface... the group-based sorting component 110 then determines a playback probability for the selected content item with respect to the user (block 615). Generally, the playback probability reflects an estimation by the group-based sorting component 110 of how likely the user is to select the selected content item, based on the user's historical browsing data and assigned preference group [0066], determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item... by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067], the group-based sorting component 110 also determines whether the user's current preference group assignment is still accurate [0069], the group-based sorting component 110 also determines whether the user's preference group assignment is still appropriate, after the user's content item selection... the group-based sorting component 110 is configured to periodically recalculate the preference groups for users of the content server… after 
if a first selection likelihood that is associated with the first item is higher than a second selection likelihood that is associated with the second item, then including the first item at a first location within the second portion of the interactive page and the second item at a second location within the second portion of the interactive page, wherein the first location is associated with a higher visibility than the second location, wherein the first selection likelihood and the second selection likelihood are computed based on the first probability distribution and the second probability distribution; or if the first selection likelihood is not higher than the second selection likelihood, then including the second item at the first location and the first item at the second location. (generate an updated interface based on the user's preference group assignment and weighted browsing history data, in which various categories of content are positioned such that categories estimated to be of more interest to the user are located in more predominant 

Regarding Claim 11, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches:
wherein each item included in the second set of items comprises information about a video asset or (the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned [0065] media content 112 include, without limitation, video content, audio content, image content and computer gaming content [0037])
a row of information about a plurality of video assets. (See FIG. 3, categories of content items are in rows [0053]-[0055])

Regarding Claim 13, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches:
the steps further comprising, prior to displaying the first portion of the interactive page: (See FIG. 5, step 510 is performed before the user interface is presented to the user in step 515, where the group-based sorting component 110 generates a user 
computing a probability distribution for the first user over the first set of items based on  (See FIG. 4, the group-based sorting component 110 could determine preference data and correlational data for each of the preference groups [0062] the content server may have data characterizing previous selections made by the user within various content categories on the content server. In such cases, the content server could generate an initial interface for the user that includes content items likely to be of interest to the user, based on the user's previous selections on the content server [0022], the clustering algorithm could partition the users into groups based on each user's previous selections of content items... the clustering algorithm could partition the users into groups based on each user's previous selection of content categories [0023] The historical browsing data could include, for example, previous content items the user has watched on the content server or previous ratings the user has given for content items on the content server. More generally, it is contemplated that the historical browsing data can include any data related to the user's interactions with the content server. [0049] the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering 
one or more model parameters and (group-based sorting component 110 [0057], prediction model [0058] the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values [0063], monitors user selections of media content in a content streaming environment…. The group-based sorting component 110 then determines a preference metric for each user, with respect to each of a plurality of categories [0059])
user data that is associated with the first user; and (the group-based sorting component 110 could calculate the preference metric based on the user's personal browsing history, including which content items the user has watched previously, which content items the user has rated previously, and how the user rated various content items across various categories [0059] Additionally, the group-based sorting component 110 could consider other data and metadata associated with the user. For instance, the 
generating the interactive page based on the probability distribution for the first user over the first set of items. (where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062] The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest\ values. [0063], e.g. in this example, the group-based sorting component 110 has determined that the user is most likely to be interested in content from the category 302, followed by content from the category 306, and then followed by content from the category 308... sorted in a top-to-bottom descending order based on their respective predicted interest values...where the category with the highest predicted interest value for the user is positioned in the most predominant portion of the interface (e.g., the top-left corner) and the category with the lowest predicted interest value is positioned in the least predominant portion of the interface (e.g., the bottom-right corner). [0055])

Regarding Claim 14, the rejection of Claim 13 is incorporated.
Jimenez, as modified, teaches:
the steps further comprising, prior to initiating the first viewing session, setting a probability distribution for the viewing session equal to a probability distribution for the first user. (See FIG. 5, step 510 is performed before the user interface is presented to 

Regarding Claim 15, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches:
the steps further comprising performing one or more machine learning operations on an untrained machine learning model to (The system memory 212 stores a weight learning sorting component 110 that is configured to sort a plurality of content items based on relevancy of the content items to a particular user [0043])
generate the set of interests and one or more model parameters that are included in a trained machine learning model. (the group-based sorting component 110 is configured to dynamically determine the number of groups to use. For example, the group-based sorting component 110 could be configured to generate a new group whenever particular conditions are met (e.g., a minimum number of users would be assigned to the group, the group is sufficiently distinct from other existing groups, etc.). Thus, in such an embodiment, the number of groups (as well as the content interests assigned to each group) may vary across different sets of users [0044] generate an 

Rogers also teaches:
the steps further comprising performing one or more machine learning operations on an untrained machine learning model to generate the set of interests and one or more model parameters that are included in a trained machine learning model. (machine learning… Some implementations may utilize neural networks for such learning, while some may not be dependent on neural networks [0004] teach the system about the user's interests [0005], The concept categories may include one or more of recently created... interests... By way of non-limiting example, a concept may include one or more of...  an idea of what a user is interested in, and/or other concepts. [0015], new concept component 112 may automatically determine whether a new concept has been satisfactorily learned based on a breached threshold of positive examples and/or negative examples. [0022], recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept. A recommendation may be referred to as a recommend and/or a suggestion [0018])

Therefore, combining Jimenez and Rogers would meet the claim limitations for the same reasons as set forth in Claim 9.

Regarding Claim 16, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches
wherein the first probability distribution is computed via an expectation-maximization algorithm. (adjust the interest value calculated for a particular user for a given content item, by the calculated interest value for the particular user for the content item's category (or content selection algorithm). For example, the logic could calculate an adjusted interest value for the particular user and the given content item by taking the product of the user's estimated interest value for the given content item and the user's estimated interest value for the content item's category. By weighting down the significance of a given selection event (e.g., the user selecting the given content item on the content server for streaming playback) where the user's estimated interest value for the given content item is high, embodiments can isolate playback events that are maximally informative of the user's preferences for the various content categories (or content selection algorithms). [0030])

Regarding Claim 17, Jimenez teaches:
A system comprising: (See FIG.s 1 and 2)
a memory storing instructions associated with an optimization engine; and (a system memory and a group-based sorting component [0041])
a processor that is coupled to the memory and, when executing the instructions, is configured to: (a central processing unit retrieves and executes programming instructions stored in the system memory [0041])

computing a first probability distribution over the set of interests based on data associated with one or more operations performed by a first user within an interactive page during a viewing session; and (the group-based sorting component 110 monitors selections by the user within the presented interface (block 520. Upon detecting a selection of a content item within the interface, the group-based sorting component 110 updates the browsing history data for the user... the group-based sorting component 110 also determines whether the user's preference group assignment is still appropriate, after the user's content item selection [0064], the group-based sorting 
computing a second probability distribution over the set of interests based on data that is not associated with operations performed by the first user during the viewing session, (the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026])
regenerate a first portion of the interactive page based on the plurality of probability distributions, (generates an updated user interface for the user, based on the updated group assignment and browsing history for the user (block 540). For example, the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is 
wherein the first portion of the interactive page includes a set of items…, and (the user repeatedly selects content items from categories that do not match up with the first preference group's browsing patterns, the group-based sorting component 110 could re-assign the user to a second preference group that better matches the user's browsing patterns [0064] the group-based sorting component 110 may adapt the interface over 
display… subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page… (The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values… the interface is generated [0065])

As shown above, Jimenez teaches wherein the first portion of the interactive page includes a set of items, and Jimenez suggests:
a set of items that have not been previously displayed during the viewing session. (emphasis added) (the user repeatedly selects content items from categories that do not match up with the first preference group's browsing patterns, the group-based sorting component 110 could re-assign the user to a second preference group that better matches the user's browsing patterns [0064] e.g., FIG. 3 Genre A, Genre B and Top 10 are displayed, but Genre C and other categories are not displayed; assume that the group-based sorting component 110 has calculated predicted interest values for each of the categories of content available on the content server and with respect to a 

Furthermore, Jimenez teaches that the group-based sorting component may adapt the interface over time, based on the user's browsing history and could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values and the interface is generated, which suggests, but may not explicitly disclose:
displaying, during the viewing session and subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page and (emphasis added)


displaying, during the viewing session and subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page and at least a part of a second portion of the interactive page. (emphasis added)

Rogers teaches:
computing a first probability distribution over… [a] set of interests based on data associated with (learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections [0040] recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept [0018] updating of recommendations may be an iterative process [0021] responsive to recommendation 308 being selected, one or more off-screen recommendations (in a portion of user interface 300 not in-view or visible to the user) may be (i) removed from the off-screen user interface portion, (ii) replaced with one or more new recommendations (e.g., based on the new media items represented by the new recommendations having characteristics similar to the selected media item represented by the selected recommendation 308), (iii) reordered or moved around on the off-screen user interface portion, (iv) or affected in other ways. Thus, for example, when the user scrolls or otherwise cause the current portion of the user interface that is on-screen to change (such that the current on-screen portion includes the portion of the user interface that was previously off-screen), the user may immediately see the 
one or more operations performed by a first user within an interactive page during a viewing session; and (a user selection of a recommendation of a media item that does convey the new concept may be received as a positive example [0047], a recommendation of a media item that does not convey the new concept may be identified as a negative example by virtue of it not corresponding to a user selection [0048] when recommendation 308 is selected, none of the on-screen recommendations (in the portion of user interface 300 shown in FIGS. 3E and 3F that is in-view or visible to the user)-including the selected recommendation-is removed from the on-screen user interface portion. [0034])
…
regenerate a first portion of the interactive page based on the… [first probability distribution], and display, during the viewing session and subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page and at least a part of a second portion of the interactive page. (responsive to recommendation 308 being selected, one or more off-screen recommendations (in a portion of user interface 300 not in-view or visible to the user) may be (i) removed from 

Given the suggestions of Jimenez, and that Jimenez teaches other and further embodiments of the invention may be devised without departing from the basic scope thereof (Jimenez [0070]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of items, the regenerating a first portion of the interactive page based on the plurality of probability distributions, and displaying, subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page, of Jimenez, to 

One would have been motivated to make such a modification to quickly learn the user's preferences in order to teach the system about the user's interests, perspectives, personal life, and/or other information relevant to the user. (Rogers [0005]), it does not necessarily preclude the user from seeing what has been selected, preclude the user from unselecting the selected recommendation, etc. (Rogers [0034]), to provide a user with updated recommendations such that (i) the updated recommendations provided during a current session and (ii) are based on the user's selection of presented recommendations during the same session and to provide a user with updated recommendations of items potentially relevant to a concept (e.g., a new concept to be learned, a concept to be updated, etc.) such that (i) the updated recommendations provided during a current session and (ii) are based on the user's selection of presented recommendations during the same session [0003])

Regarding Claim 18, the rejection of Claim 17 is incorporated.
Jimenez, as modified, teaches
wherein each item included in the set of items comprises information about a video asset or (the group-based sorting component 110 could calculate a predicted 
a row of information about a plurality of video assets. (See FIG. 3, categories of content items are in rows [0053]-[0055])

Regarding Claim 20, the rejection of Claim 17 is incorporated.
Jimenez, as modified, teaches
wherein the first probability distribution is computed via an expectation-maximization algorithm. (adjust the interest value calculated for a particular user for a given content item, by the calculated interest value for the particular user for the content item's category (or content selection algorithm). For example, the logic could calculate an adjusted interest value for the particular user and the given content item by taking the product of the user's estimated interest value for the given content item and the user's estimated interest value for the content item's category. By weighting down the significance of a given selection event (e.g., the user selecting the given content item on the content server for streaming playback) where the user's estimated interest value for the given content item is high, embodiments can isolate playback events that are maximally informative of the user's preferences for the various content categories (or content selection algorithms). [0030])

Regarding Claim 21, the rejection of Claim 1 is incorporated.

wherein the second probability distribution is associated with interests of the first user, interests of a plurality of users, or a row of items. (the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding [sic]. factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026], See FIG. 3 interests in categories of content items are in rows [0053]-[0055])

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez and Rogers as applied to claims 1, 9 and 17 respectively above, and further in view of Brownlow et al. (US 20130198641 A1, cited in previous Office Action), hereinafter Brownlow.

Regarding Claim 4, the rejection of Claim 1 is incorporated.

wherein the one or more operations performed by the first user include at least one of a horizontal scrolling operation or a vertical scrolling operation.

Brownlow teaches:
wherein… one or more operations performed by… [a] first user include at least one of a horizontal scrolling operation or a vertical scrolling operation (the user zooms out, pans, or scrolls [0045], By panning or scrolling, the user may move content of the webpage from the unviewable portion 310 to the viewable portion 305 [0046], use historical data 190 of the user's past interactions with the website. The webpage renderer 185 may record in the historical data 190, for example, whether the user scrolled to a certain part of the page...Each action may be logged in the historical data 190 and associated with a sub-portion of the page. Based on these previous actions, the webpage renderer 185 can determine a score for the corresponding sub-portion of the page [0060] the webpage renderer 185 assigns a score to the different portions of the webpage based on the user's historical data 190, the actions of other visitors to the website, or the content or structure of the webpage [0052], the webpage renderer 185 may be configured to assign a score based on the type of webpage element found in the sub-portion...the score may be assigned based on the links, multimedia, text, images, and other types of webpage elements contained within a sub-portion [0062],  the webpage renderer 185 uses the score to identify a sub-portion of the webpage that is likely to be most relevant to the user. The user-interest score represents the likelihood that the user will find the corresponding portion relevant. The higher the score, the more 

Given that Jimenez teaches that other and further embodiments of the invention may be devised without departing from the basic scope thereof. (Jimenez [0070]), that one of ordinary skill in the art viewing FIG. 3 of Jimenez would recognize scrolling horizontally and vertically as user inputs to select other items that are not displayed, that Jimenez may monitor a user's interactions with the initial interface and could detect selections made by the user (Jimenez [0027]) and that the browsing data can include any data related to the user's interactions with the content server (Jimenez [0049]), along with that Rogers teaches that in some implementations, system 100 may be used to recommend any type of items to a user based on a given interaction and/or a history of interaction with other items (Rogers [0039]), preferences of a user may be learned 

One would have been motivated to do so because a user browsing the content server may be searching for a content item to select for immediate playback (e.g., via streaming media), but the user may be interested in watching a subset of all the content items on the content server (Jimenez [0016]), thus the modification would convey to user of the computing device a degree of relevance of the undisplayed contents in the unviewable subportion to the currently displayed content (Brownlow [0076]) and account for the specific preferences of each particular user (Jimenez [0016]) while allowing to quickly learn the user's preferences in order to teach the system about the user's interests, perspectives, personal life, and/or other information relevant to the user. (Rogers [0005]).

Regarding Claims 12 and 19, the rejections of Claim 9 and 17 are incorporated, respectively.
Claims 12 and 19 are substantially the same as Claim 4 and are therefore rejected under the same rationale as above.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
On pages 10-11 of the response filed 02/28/2022, and with respect to Claim 1, Applicant submits, “As amended, claim 1 recites the limitations of computing a plurality of probability distributions for the viewing session over a set of interests, wherein computing the plurality of probability distributions comprises: computing a first probability distribution over the set of interests based on data associated with one or more operations performed by a first user within the interactive page during the viewing session, and computing a second probability distribution over the set of interests based on data that is not associated with operations performed by the first user during the viewing session. In addition, amended claim 1 recites the limitations of regenerating a second portion of the interactive page based on the plurality of probability distributions, wherein the second portion of the interactive page includes a second set of items that have not been displayed during the viewing session. None of the cited references discloses these limitations. Therefore, no combination of the cited references can 
On pages 10-11 of the response, Applicant submits:
“In the rejections, the Examiner appears to map the limitations of computing selection likelihoods for the viewing session over a second set of items that have not previously been displayed during the viewing session by applying a previously trained machine learning model, recited in prior claim 1, to the computation of predicted interest values for content items based on previous content selections made by a user and predicted interest values for various categories of content, disclosed in Jimenez. See Final Office Action at 5-6. Based on this mapping, to teach the above limitations of amended claim 1, Jimenez would have to disclose that computing the predicted interest values includes computing a first probability distribution over the categories of content based on data associated with one or more operations performed by the user within an interactive page during a viewing session, and computing a second probability distribution over the categories of content based on data that is not associated with  operations performed by the user during the viewing session, as well as regenerating a portion of the interactive page based on the computed probability distributions. Importantly, Jimenez contains no such teachings. Instead, Jimenez simply discloses that user interest values for categories of content can be updated based on content selections by the user. See Jimenez at ¶¶ [0040], [0045] - [0047]. Notably, Jimenez is completely silent with respect to computing two different probability distributions over the categories of content based on (1) data associated with one or more operations performed by the user within an interactive page during a viewing session, and (2) data that is not associated with operations performed by the user during the viewing session, let alone regenerating a portion of the interactive page based on the computed probability distributions, as required by the amended claim language. In view of these distinctions, Applicant submits that Jimenez cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1.”

			Examiner respectfully disagrees.
On page 9 of the response, Applicant points to at least at least paragraphs [0048] - [0052], [0069] - [0072], and [0075] - [0076] of the present Application, as originally filed for support of the amended claims. At least these portions of the originally filed instant application show an “offline” mode with model parameters 132 that include general interest 
As shown in the updated rejection above, Jimenez teaches an initial calculation of a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned, which may take into account many factors that are not operations performed by the first user during the viewing session (Jimenez ¶ [0025], [0026] and [0063]), i.e. computing a second probability distribution over the set of interests based on data that is not associated with operations performed by the first user during the viewing session. Jimenez also teaches that, after the page is generated based on the initial calculated interest values for each category of content, the group-based sorting component 110 monitors selections by the user within the presented interface… updates the browsing history data for the user...  determines whether the user's preference group assignment is still appropriate, after the user's content item selection (Jimenez [0064]) and calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned 
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On page 11 of the response, Applicant submits that cited references fail to teach or suggest the amended limitations of Claims 9 and 17 for similar reasons as discussed with Claim 1. Examiner respectfully disagrees for at least the reasons set forth above with respect to Claim 1.
In regard to the dependent claims, dependent claims 2-8, 10-16 and 18-21 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swaminathan (US 20170251258 A1) - Techniques for context aware video recommendation including a server or other computing system determines a 

Zhang (US 20170188102 A1) - A method and an electronic device for video content recommendation that analyzes user historical view data to obtain various personalized preference parameters; sorts and crosses user historical view data according to various personalized preference parameters and user individual characteristic information, to obtain group view data that is in accordance with personalized preference parameters and user individual characteristic information; processes group view data according to an independent variable matrix that represents historical view data, an independent variable matrix that represents user individual characteristic information, and a dependent variable matrix that represents group view data; based on a result of the processing, uses a channel corresponding to each video content as an independent variable, to obtain a corresponding coefficient; performs conversion according to a given ratio, to obtain a recommendation weighting coefficient Wi; and recommends
corresponding video content according to different weighting
coefficients Wi


Zheleva et al (US 20110314039 A1) - Media item recommendation that includes a statistical model of media consumption is applied to media
session consumption data from a community of users to infer parameters of the model. The model comprises a first probability distribution for each user defining a likelihood of the user having a latent characteristic for a session, and a second probability distribution for each latent characteristic defining
a likelihood of a user selecting a media item given the latent
characteristic, and uses the model with inferred parameters and data describing media items newly consumed by a user to infer a current latent
characteristic for a` current session of the user, and uses them
to generate recommended media items for the user in the
current session based on the current latent characteristic"

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179